Exhibit 10.1

 

     LOGO [g744156ex10_1logo.jpg]    Banc of America Leasing & Capital, LLC   
Equipment Security Note Number 17608-70013    

 

This Equipment Security Note No. 17608-70013, dated as of June 16, 2014 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost                           

See Exhibit A attached hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

                             

See Exhibit B attached hereto

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $313,827.20, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on July 23, 2014 (the “Initial Payment”) and continuing thereafter
through and including June 23, 2018 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.2470 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06   Page 1 of 2  



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $6,980.67.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Gina M. Cabral

    By:  

/s/ Peter H. Stratton, Jr.

Printed Name:  

Gina M. Cabral

    Printed Name:  

Peter H. Stratton, Jr.

Title:  

Vice President

    Title:  

Chief Financial Officer

 

Equipment Security Note 4.1.06   Page 2 of 2  



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70013

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date  

Equipment Location: 555 Turnpike Street, Canton, MA 02021

  

10

   141    Corporate (DC)    EQUIP-C    10198757   

Equipment-Scissorlift

     3/18/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8712   

Equipment-Sorter

     3/5/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8713   

Equipment-Sorter

     3/5/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8718   

Equipment-Sorter

     3/10/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8738   

Equipment-Sorter

     3/31/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8739   

Equipment-Sorter

     3/31/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8740   

Equipment-Sorter

     3/31/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8750   

Equipment-Sorter

     4/9/2014   

10

   141    Corporate (DC)    EQUIP-C    E-8758   

Equipment-Sorter

     4/21/2014   

10

   141    Corporate (DC)    EQUIP-C    139120497   

Equipment-Hand Pallet Trucks

     4/14/2014   

10

   141    Corporate (DC)    EQUIP-C    900574679   

Equipment-Sorters

     3/11/2014   

10

   141    Corporate (DC)    EQUIP-C    900576128   

Equipment-Sorters

     3/17/2014   

10

   141    Corporate (DC)    EQUIP-C    900576523   

Equipment-Sorters

     3/19/2014   

10

   141    Corporate (DC)    EQUIP-C    106711714   

DC Safety Equipment

     4/9/2014   

10

   141    Corporate (DC)    EQUIP-C    04092014   

DC Safety Equipment

     4/9/2014   

Equipment Location: 555 Turnpike Street, Canton, MA 02021

  

10

   181    Corporate (MIS)    FF-S    1649998   

Fixtures-Furniture

     2/27/2014   

10

   181    Corporate (MIS)    HW-C    XJCF6TJ33   

Computers

     3/5/2014   

10

   181    Corporate (MIS)    HW-C    XJCF7NX23   

Computers

     3/5/2014   

10

   181    Corporate (MIS)    HW-C    S8559893   

Network Backup Tapes

     3/21/2014   

10

   181    Corporate (MIS)    HW-C    73593410   

Network Backup Tapes

     3/3/2014   

10

   181    Corporate (MIS)    HW-C    9720620203   

iPhones

     3/18/2014   

10

   181    Corporate (MIS)    HW-C    108694   

VM Server Host Expansion

     4/25/2014   

10

   181    Corporate (MIS)    HW-C    XJD7P55N3   

Computers

     4/10/2014   

10

   181    Corporate (MIS)    HW-C    5301880327   

Network Backup Tapes

     3/27/2014   

10

   181    Corporate (MIS)    HW-C    134108913   

Network Backup Tapes

     3/28/2014   

10

   181    Corporate (MIS)    HW-C    134349703   

Network Backup Tapes

     4/4/2014   

10

   181    Corporate (MIS)    HW-C    646787   

Printer

     4/16/2014   

10

   181    Corporate (MIS)    HW-C    8100234975   

iPhones

     4/19/2014   

10

   181    Corporate (MIS)    HW-C    9722340458   

iPhones

     4/18/2014   

Equipment Location: 861 Williston Rd S. Burlington, VT 05403

  

10

   99442    DXL    FF-S    013643   

Fixtures-Chairs

     11/26/2013   

10

   99442    DXL    FF-S    47957   

Fixtures-Display

     11/22/2013   

10

   99442    DXL    FF-S    48178   

Fixtures-Display

     12/12/2013   

10

   99442    DXL    FF-S    48264   

Fixtures-Display

     12/30/2013   

10

   99442    DXL    FF-S    48304   

Fixtures-Display

     1/28/2014   

10

   99442    DXL    FF-S    48305   

Fixtures-Display

     1/28/2014   

10

   99442    DXL    FF-S    0494080-IN   

Tailor Shop Equip

     2/12/2014   

10

   99442    DXL    FF-S    0494081-IN   

Tailor Shop Equip

     2/12/2014   

10

   99442    DXL    FF-S    19665   

Fixtures-Display

     12/17/2013   

10

   99442    DXL    FF-S    DI 664136   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99442    DXL    FF-S    123217   

Fixtures-Mannequins

     2/12/2014   

10

   99442    DXL    FF-S    20663   

Fixtures-Shelving

     3/27/2014   

10

   99442    DXL    FF-S    119575   

Fixtures-Display

     11/25/2013   

10

   99442    DXL    FF-S    119668   

Fixtures-Display

     12/30/2013   

10

   99442    DXL    FF-S    119758   

Fixtures-Display

     12/30/2013   

10

   99442    DXL    FF-S    120087   

Fixtures-Display

     1/27/2014   

10

   99442    DXL    FF-S    120213   

Fixtures-Display

     1/28/2014   

10

   99442    DXL    FF-S    038005   

Fixtures-Display

     12/30/2013   

10

   99442    DXL    FF-S    038925   

Fixtures-Display

     2/12/2014   

10

   99442    DXL    FF-S    038931   

Fixtures-Display

     2/12/2014   

10

   99442    DXL    FF-S    038924   

Fixtures-Display

     2/21/2014   

10

   99442    DXL    FF-S    038926   

Fixtures-Display

     2/21/2014   

10

   99442    DXL    FF-S    LNL5912   

Fixtures-Headsets

     1/31/2014   

10

   99442    DXL    FF-S    143980   

Fixtures-Shelving

     12/17/2013   

10

   99442    DXL    FF-S    11-95900   

Fixtures-Display Cabinet

     12/17/2013   

10

   99442    DXL    FF-S    36608   

Fixtures-Display

     2/12/2014   

10

   99442    DXL    FF-S    37098   

Fixtures-Display

     3/13/2014   

10

   99442    DXL    FF-S    37148   

Fixtures-Display

     3/27/2014   

10

   99442    DXL    FF-S    31151   

Fixtures-Furniture

     2/12/2014   

10

   99442    DXL    FF-S    1055043   

Fixtures-Shoe Fixtures

     12/17/2013   

10

   99442    DXL    FF-S    8515342   

Fixtures-Shoe Fixtures

     12/17/2013   

10

   99442    DXL    FF-S    040101179   

Fixtures-Display Frt

     11/14/2013   

10

   99442    DXL    FF-S    A27694-0   

Fixtures-Track

     11/6/2013   

10

   99442    DXL    FF-S    304557   

Fixtures-Hangers

     2/3/2014   

10

   99442    DXL    FF-S    0494780-IN   

Tailor Shop Equip

     2/7/2014   

10

   99442    DXL    FF-S    101201 RI   

Fixtures-Ladders

     11/25/2013   

10

   99442    DXL    EQUIP-S    1113020   

Cabling/Phones

     2/21/2014   

10

   99442    DXL    SIGNS    26826   

Signage

     1/30/2014   

10

   99442    DXL    FF-S    106601694   

Fixtures-Lockers

     3/7/2014   

10

   99442    DXL    FF-S    106381391   

Fixtures-Stools

     12/27/2013   

10

   99442    DXL    FF-S    106387405   

Fixtures-Appliances

     12/31/2013   

10

   99442    DXL    FF-S    759996   

Fixtures-Shoe Stands

     11/22/2013   

10

   99442    DXL    HW-S    5194302-B   

DSL

     2/4/2014   

10

   99442    DXL    HW-S    5278480-F   

DSL

     3/6/2014   

10

   99442    DXL    FF-S    059088   

Fixtures-Display

     1/9/2014   

10

   99442    DXL    EQUIP-S    474179   

Music System

     1/27/2014   

10

   99442    DXL    FF-S    5370402   

Fixtures

     11/15/2013   

10

   99442    DXL    FF-S    5371167   

Fixtures

     11/20/2013   

10

   99442    DXL    FF-S    SHW927930   

Fixtures

     11/11/2013   

10

   99442    DXL    LHI-S    51425030   

Security System

     1/31/2014   

10

   99442    DXL    LHI-S    51425031   

Security System

     1/31/2014   

10

   99442    DXL    FF-S    644562   

Fixtures-Appliances

     1/6/2014   

10

   99442    DXL    FF-S    I15769733   

Fixtures-Furniture Frt

     1/9/2014   

10

   99442    DXL    FF-S    I15813207   

Fixtures-Furniture

     1/13/2014   

10

   99442    DXL    FF-S    12012013   

Fixtures-Lighting

     12/1/2013   

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Peter H. Stratton, Jr.

Title:  

Chief Financial Officer

 

  Page 1 of 1  



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70013

 

STORE    LOCATION   CENTER NAME    ADDRESS1   CITY    ST    ZIP CODE 10    141  
Corporate (DC)    555 TURNPIKE STREET   CANTON    MA    02021 10    181  
Corporate (MIS)    555 TURNPIKE STREET   CANTON    MA    02021 10    99442   DXL
   STAPLES PLAZA 861 WILLISTON RD   S BURLINGTON    VT    05403

 

Destination XL Group, Inc. By:  

/s/ Peter H. Stratton, Jr.

Title:  

Chief Financial Officer

 

  Page 1 of 1  